ARROW ELECTRONICS, INC.

2002 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN



ARTICLE 1



Establishment and Purpose

     1.1 Establishment.  Arrow Electronics, Inc., a New York corporation (the
"Company"), hereby establishes the ARROW ELECTRONICS, INC. 2002 NON-EMPLOYEES
DIRECTOR STOCK OPTION PLAN (the "Plan"). The Plan is designed to grant to
non-employee directors of the Company stock options which are not intended to
qualify as "incentive stock options" under Section 422 of the Internal Revenue
Code of 1986, as amended.

     1.2 Purpose.  The purpose of the Plan is to secure for the Company and its
shareholders the benefits of the incentive inherent in the ownership of the
Company's common stock by non-employee directors of the Company and to thereby
promote the Company's future growth and financial success.

ARTICLE 2



Definitions

For purposes of the Plan, the following terms shall have the meanings provided
herein:

     2.1 "Board" means the Board of Directors of the Company.

     2.2 "Change in Control" means a change in control with respect to the
Company of a nature that would be required to be reported (assuming such event
has not been "previously reported") in response to Item 1(a) of the Current
Report on Form 8-K, as in effect on the Effective Date, pursuant to Section 1 or
15(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act");
provided that, without limitation, such a change in control shall be deemed to
have occurred at such time as (a) any "person" (as the term person is used for
purposes of Section 13(d) or 14(d) of the Exchange Act) is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 30% or more of the combined voting power of the Company's
outstanding Shares or other securities ordinarily having the right to vote at
elections of the directors of the Company ("Voting Securities"); or (b)
individuals who constitute the Board as of the Effective Date (the "Incumbent
Board") cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company's shareholders was approved
by a vote of at least three quarters of the directors comprising the Incumbent
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without
objection to such nomination) shall be, for purposes of this clause (b),
considered as though such person were a member of the Incumbent Board.
Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of the vesting of any Option if
the transaction that would otherwise constitute the Change in Control results in
the Optionee to whom such Option was granted acquiring, either alone or together
with a group, directly or indirectly, 30% or more of the combined voting power
of the Company's Voting Securities.

     2.3 "Disability" means a disability rendering a director unable to serve as
a member of the Board, as determined by the Board.

     2.4 "Effective Date" shall mean the date immediately following approval of
the Plan by the shareholders of the Company as prescribed under Article 8.

     2.5 "Fair Market Value" means the closing price of a Share reported on the
Consolidated Tape (as such price is reported in the Wall Street Journal or if
such publication is unavailable then Reuters).

     2.6 "Non-Employee Director" means a member of the Board who is not an
employee of the Company or any subsidiary of the Company.

     2.7 "Option" means an option granted under the Plan to purchase Shares.

     2.8 "Optionee" means any person granted an Option under the Plan.

     2.9 "Qualifying Termination" means a cessation of an Optionee's service on
the Board for any reason (or no reason) within twenty-four (24) months following
a Change in Control.

     2.10 "Retirement" means retirement of an Optionee from the Board after (i)
attainment of the mandatory retirement age under the Company's director
retirement policy as in effect from time to time, or (ii) five years as a
Director.

     2.11 "Shares" means shares of the Company's common stock, par value $1 per
share.

ARTICLE 3



Option Terms

     3.1 Option Grants. The following Options shall be granted under the Plan:

     (a) Each Non-Employee Director serving on the Board as of the Effective
Date of the Plan shall receive an Option to purchase 4,000 Shares as of the
Effective Date.

     (b) Each Non-Employee Director who becomes a member of the Board after the
Effective Date of the Plan shall receive an Option to purchase 15,000 Shares as
of the earlier of the date on which he or she is initially elected to serve on
the Board by vote of the Company's stockholders or the date on which he or she
is initially appointed to serve on the Board pursuant to the Company's bylaws
and articles of incorporation as then in effect.

     (c) Each Non-Employee Director serving on the Board as of the date
immediately following each annual meeting of the Company's shareholders
occurring after the Effective Date of the Plan shall receive an Option to
purchase 4,000 Shares as of each such date.

     (d) A former employee of the Company or of a subsidiary of the Company
shall be entitled to receive an Option under subsection 3.1(a), (b), and (c)
provided that he or she qualifies as a Non-Employee Director as of the date that
such Option would be granted under the provisions of such subsection.

     3.2 Purchase Price. The purchase price for Shares under each Option shall
be equal to 100% of the Fair Market Value of such Shares on the date of grant.

     3.3 Vesting. Each Option shall become exercisable with respect to 50% of
the Shares subject thereto effective as of each of the first and second
anniversaries of the grant date; provided, that the Optionee continues to serve
on the Board as of such dates. Notwithstanding the foregoing, any and all
Options held by an Optionee shall become fully (100%) exercisable in the event
of the Optionee's Retirement, Disability, Qualifying Termination, death, or upon
the earlier occurrence of a Corporate Event, as provided under Article 7. If an
Optionee ceases to serve on the Board for any reason other than Retirement,
Disability, a Qualifying Termination or death, that portion of an Option which
is not then vested shall automatically be forfeited.

     3.4 Duration. Each Option shall terminate on the date which is the tenth
anniversary of the grant date, unless terminated earlier as follows:

     (a) If an Optionee's service on the Board terminates for any reason other
than cause, Retirement, Disability or death, the Optionee may for a period of
ninety (90) days after such termination exercise any Option to the extent, and
only to the extent, that such Option or portion thereof has become vested and
exercisable in accordance with the terms of the Plan, after which time the
Option shall automatically terminate in full.

     (b) If an Optionee's service on the Board terminates for cause, all Options
granted to the Optionee hereunder shall immediately terminate in full and no
rights thereunder may be exercised.

     (c) If an Optionee's service on the Board terminates by reason of the
Optionee's Retirement or Disability, the Optionee may, for a period of three (3)
years after such termination, exercise any Option in part or in full, after
which time the Option shall automatically terminate in full.

     (d) In the event of the death of an Optionee while serving on the Board,
any Option granted to the Optionee shall be exercisable (to the extent provided
under Section 3.3) by the executors, administrators, legatees or distributees of
the Optionee's estate, as the case may be, for a period of three (3) years after
the Optionee's death. In the event an Option is exercised by the executors,
administrators, legatees or distributees of the estate of a deceased Optionee,
the Company shall be under no obligation to issue Shares thereunder unless and
until the Company is satisfied that the person or persons exercising the Option
are the duly appointed legal representatives of the deceased Optionee's estate
or the proper legatees or distributees thereof.

     (e) For purposes of this Section 3.4, an Optionee shall not be deemed to
have terminated service on the Board during any period the Optionee continues to
serve as an honorary or emeritus Board member.

     3.5 Amount of Stock. There may be issued under the Plan an aggregate of not
more than 300,000 Shares, subject to adjustment as provided in Section 3.6.
Shares issued pursuant to the Plan may either be authorized but unissued Shares
or reacquired Shares, or both. In the event that Options shall terminate or
expire without being exercised in whole or in part, the Shares underlying the
unexercised portion of such Options may be the subject of future Options granted
pursuant to the terms of the Plan.

     3.6 Dilution and Other Adjustments. In the event of any change in the
outstanding Shares by reason of any stock split, stock dividend,
recapitalization, merger, consolidation, reorganization, combination or exchange
of shares or other similar event (including extraordinary dividends), if the
Board shall determine, in its sole discretion, that such change equitably
requires an adjustment in the number or kind of shares available under the Plan,
the number and kind of shares that may be the subject of future Option grants
under the Plan, the number or kind of shares which are subject to outstanding
Options, or the purchase price per share relating thereto, such adjustment shall
be made by the Board and shall be conclusive and binding for all purposes of the
Plan.

     3.7 Exercise of Options. An Option may be exercised in whole or in part
from time to time during the applicable exercise period by giving written notice
of exercise to the Secretary of the Company specifying the number of Shares to
be purchased. Notice of exercise of an Option must be accompanied by payment in
full of the purchase price either by cash or check or in Shares owned by the
Optionee having a Fair Market Value at the date of exercise equal to such
purchase price, or in a combination of the foregoing. No Shares shall be issued
in connection with the exercise of an Option until full payment therefor has
been received by the Company. An Optionee shall have the rights of a shareholder
only with respect to Shares for which certificates have been issued to the
Optionee.

     3.8 Nontransferability of Options. No Option granted under the Plan shall
be transferable by the Optionee otherwise than by will or by the laws of descent
and distribution and such Option shall be exercisable, during the Optionee's
lifetime, only by the Optionee.

     3.9 Right of First Refusal. Shares acquired under the Plan by an Optionee
may not be sold or otherwise disposed of in any way (including a transfer by
gift or by reason of the death of the Optionee) until the Optionee (or his legal
representative, legatee or distributee of his estate) first offers to sell the
Shares to the Company as herein provided. The price per share at which the
Shares shall be offered to the Company shall be the Fair Market Value on the
date the Optionee's offer is received by the Secretary of the Company. If the
Company fails to accept the offer to purchase such Shares within seven (7) days
after such date, the Shares shall thereafter be free of all restrictions under
the Plan.

ARTICLE 4



Administration

     The Plan is intended to be self-effectuating and does not require the
exercise of discretion with respect to the granting or terms of any Options.
However, to the extent necessary, the Board shall act as the Plan administrator
for the purpose of resolving any ambiguities, claims or disputes arising with
respect to the Plan or any agreements or Options under the Plan. As such the
Board is authorized to make any rulings and determinations that it deems to be
appropriate and consistent with the terms and intent of the Plan and all such
rulings and determinations shall be final and binding upon all parties for all
purposes. Any member of the Board making a claim or request to the Board with
respect to his or her rights or interests under the Plan shall recuse himself or
herself from the Board's determination with respect to such claim or request.

 

ARTICLE 5



Miscellaneous Provisions

     5.1 No Implied Rights. Neither the Plan nor any action taken hereunder
shall be construed as giving any individual any right to be retained as a member
of the Board.

     5.2 Securities Law Compliance. No Shares shall be issued hereunder unless
counsel for the Company shall be satisfied that such issuance will be in
compliance with applicable Federal and State securities laws.

     5.3 Ratification of Actions. By accepting any Option or other benefits
under the Plan, each Optionee and each person claiming under or through the
Optionee shall be conclusively deemed to have indicated acceptance and
ratification of, and consent to, any action taken under the Plan by the Company
and the Board.

ARTICLE 6



Amendments or Discontinuance

     The Plan shall continue in effect until December 31, 2006 unless it is
earlier terminated by action of the Board. The Plan may be amended at any time
and from time to time by the Board, except that (other than as provided in
Section 3.6) no such amendment shall increase the aggregate number of Shares
available under the Plan or the number of Shares that may be the subject of the
Option grants prescribed under the Plan unless such amendment is approved by the
shareholders of the Company. No such termination or amendment of the Plan shall
adversely affect any right of any Optionee with respect to any Option
theretofore granted without such Optionee's written consent.

ARTICLE 7



Corporate Event

     Upon a dissolution or liquidation of the Company, or a sale of
substantially all of the assets of the Company and its Subsidiaries in which the
acquiring entity does not substitute new and equivalent options for the
outstanding Options hereunder, or a merger or consolidation in which the Company
is not to be the surviving corporation and the surviving corporation does not
substitute new and equivalent options for the outstanding Options hereunder (a
"Corporate Event"), each Optionee shall be given at least ten days prior written
notice of the occurrence of such Corporate Event, every Option outstanding
hereunder shall become fully exercisable, and each Optionee may exercise his
Option, in whole or in part, prior to or simultaneously with such Corporate
Event. Upon the occurrence of any such Corporate Event, any Option not exercised
pursuant hereto shall terminate.

ARTICLE 8



Shareholder Approval and Adoption

     The Plan shall be submitted to the shareholders of the Company for their
approval and adoption. The shareholders of the Company shall be deemed to have
approved and adopted the Plan only if it is approved and adopted at a meeting of
the shareholders duly held by vote taken in the manner required by the laws of
the State of New York.

 